              Case 20-51051-KBO        Doc 78    Filed 05/18/21     Page 1 of 6




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re                               )
                                    )                  Chapter 11
24 HOUR FITNESS WORLDWIDE, INC., et )
al.,                                )                  Case No.: 20-11558 (KBO)
                                    )
           Debtors.                 )                  (Jointly Administered)
                                    )
                                    )
24 HOUR FITNESS WORLDWIDE, INC.,    )
                                    )
           Plaintiff,               )
                                    )
v.                                  )
                                    )
CONTINENTAL CASUALTY COMPANY;       )                  Adv. Proc. No. 20-51051 (KBO)
ENDURANCE AMERICAN SPECIALTY        )
INSURANCE COMPANY; STARR SURPLUS )
LINES INSURANCE COMPANY; ALLIANZ )
GLOBAL RISKS US INSURANCE           )
COMPANY; LIBERTY MUTUAL             )
INSURANCE COMPANY; BEAZLEY-         )
LLOYD’S SYNDICATES 2623/623; ALLIED )
WORLD NATIONAL ASSURANCE            )
COMPANY; QBE SPECIALTY INSURANCE )
COMPANY; and GENERAL SECURITY       )
INDEMNITY COMPANY OF ARIZONA,       )
                                    )
           Defendants.              )
                                    )

                                  NOTICE OF SERVICE

        PLEASE TAKE NOTICE that I, Garvan F. McDaniel, certify that on the 17th day of

May, 2021 I caused a true and correct copy of the following documents:

        1.    Defendants Endurance American Specialty Insurance Company; Starr Surplus
              Lines Insurance Company; Allianz Global Risks US Insurance Company; Liberty
              Mutual Insurance Company; Certain Underwriters at Lloyd's of London
              Subscribing to Policy No. WC27C0A190101, Incorrectly Sued as "Beazley-
              Lloyd's Syndicates 2623/623”; Allied World National Assurance Company; QBE
              Specialty Insurance Company and General Security Indemnity Company of
              Arizona's First Set of Interrogatories to Plaintiff; and

        2.    Defendants Endurance American Specialty Insurance Company; Starr Surplus
              Lines Insurance Company; Allianz Global Risks US Insurance Company; Liberty
              Mutual Insurance Company; Certain Underwriters at Lloyd's of London
              Case 20-51051-KBO         Doc 78     Filed 05/18/21   Page 2 of 6




              Subscribing to Policy No. WC27C0A190101, Incorrectly Sued as "Beazley-
              Lloyd's Syndicaates 2623/623”; Allied World National Assurance Company;
              QBE Specialty Insurance Company and General Security Indemnity Company of
              Arizona's First Request for Production of Documents to Plaintiff.

to be served upon the below parties in the manner indicated:

VIA EMAIL                                           VIA EMAIL
Mark W. Eckard                                      Matthew Steven Sarna
Reed Smith LLP                                      DLA Piper LLP (US)
1201 North Market Street                            1201 N. Market Street
Suite 1500                                          Suite 2100
Wilmington, DE 19801                                Wilmington, DE 19801
Email: meckard@reedsmith.com                        Email: matthew.sarna@us.dlapiper.com

VIA EMAIL                                           VIA EMAIL
Thomas Connor O'Carroll                             Robert W. Fisher
Reed Smith LLP                                      Clyde & Co US LLP
101 Second Street                                   271 17th Street, NW
Suite 1800                                          Ste 1720
San Francisco, CA 94105                             Atlanta, GA 30363
Email: cocarroll@reedsmith.com                      Email: Robert.fisher@clydeco.us

VIA EMAIL                                           VIA EMAIL
David E. Weiss                                      Jane E. Warring
Reed Smith LLP                                      Clyde & Co. US LLP
101 Second Street                                   217 17th St., NW
Suite 1800                                          Suite 1720
San Francisco, CA 94105                             Atlanta, GA 30353
Email: dweiss@reedsmith.com                         Email: jane.warring@clydeco.com

VIA EMAIL                                           VIA EMAIL
Matthew Denn                                        Adam S. Cohen
DLA Piper LLP (US)                                  Hinshaw & Culbertson LLP
1201 N. Market Street                               800 Third Avenue
Suite 2100                                          Ste 13th Floor
Wilmington, DE 19801                                New York, NY 10022
Email: matthew.denn@us.dlapiper.com                 Email: acohen@hinshawlaw.com

VIA EMAIL                                           VIA EMAIL
Lauren Lifland                                      Kyle Medley
Wilmer Cutler Pickering Hale Dorr LLP               Hinshaw & Culbertson LLP
7 World Trade Center                                800 Third Avenue
250 Greenwich Street                                13th Floor
New York, NY 10007                                  New York, NY 10022
Email: lauren.lifland@wilmerhale.com                Email: kmedley@hinshawlaw.com

                                               2
             Case 20-51051-KBO         Doc 78   Filed 05/18/21   Page 3 of 6




VIA EMAIL                                        VIA EMAIL
Courtney E. Murphy                               Elizabeth V. Kniffen
Hinshaw & Culbertson LLP                         Zelle LLP
800 Third Avenue, Ste 13th Floor                 500 Washington Avenue South
New York, NY 10022                               Suite 4000
Email: cmurphy@hinshawlaw.com                    Minneapolis, MN 55415
                                                 Email: ekniffen@zelle.com
VIA EMAIL
Michael G. Busenkell                             VIA EMAIL
Gellert Scali Busenkell & Brown, LLC             Matthew M. Burke
1201 North Orange Street                         Robins Kaplan LLP
3rd Floor                                        800 Boylston Street, Ste. 2500
Wilmington, DE 19801                             Boston, MA 02199
Email: mbusenkell@gsbblaw.com                    Email: mburke@robinskaplan.com

VIA EMAIL                                        VIA EMAIL
Richard G. Haddad                                Douglas R Gooding
Otterbourg, P.C.                                 Choate, Hall & Stewart LLP
230 Park Avenue                                  Two International Place
New York, NY 10169                               Boston, MA 02110
Email: rhaddad@otterbourg.com                    Email: dgooding@choate.com

VIA EMAIL                                        VIA EMAIL
Stacey S. Farrell                                Jonathan D. Marshall
Marlie McDonnell                                 Choate Hall & Stewart LLP
Clyde & Co US LLP                                Two International Place
271 17th Street NW, Suite 1720                   Boston, MA 02110
Atlanta, Georgia 30363                           Email: jmarshall@choate.com
stacey.farrell@clydeco.us
marlie.mcdonnell@clydeco.us                      VIA EMAIL
                                                 Benjamin W. Loveland
                                                 WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
                                                 60 State Street
                                                 Boston, MA 02109
                                                 benjamin.loveland@wilmerhale.com

DATED:        May 18, 2021

                                                 /s/ Garvan F. McDaniel_________
                                                Garvan F. McDaniel (DE No. 4167)
                                                HOGAN McDANIEL
                                                1311 Delaware Avenue
                                                Wilmington, DE 19806
                                                Telephone: (302) 656-7596
                                                Facsimile: (302) 656-7599

                                           3
Case 20-51051-KBO   Doc 78    Filed 05/18/21    Page 4 of 6




                             gfmcdaniel@dkhogan.com

                             Counsel to the Defendants

                                ˗and˗

                             Benjamin W. Loveland (admitted pro hac vice)
                             WILMER CUTLER PICKERING
                             HALE AND DORR LLP
                             60 State Street
                             Boston, MA 02109
                             Telephone: (617) 526-6641
                             benjamin.loveland@wilmerhale.com

                             Lauren R. Lifland (admitted pro hac vice)
                             WILMER CUTLER PICKERING
                             HALE AND DORR LLP
                             7 World Trade Center
                             250 Greenwich Street
                             New York, NY 10007
                             Telephone: (212) 230-8800
                             lauren.lifland@wilmerhale.com

                             Counsel to Endurance American Specialty
                             Insurance Company; Starr Surplus Lines
                             Insurance Company; Allianz Global Risks US
                             Insurance Company; Certain Underwriters at
                             Lloyd’s of London subscribing to Policy No.
                             W27C0A190101;       incorrectly   sued   as
                             “Beazley-Lloyd’s Syndicates 2623/623”; QBE
                             Specialty Insurance Company and General
                             Security Indemnity Company of Arizona

                               -and-

                             Robert W. Fisher (admitted pro hac vice)
                             Jane Warring (admitted pro hac vice)
                             CLYDE & CO US LLP
                             271 17th Street NW, Suite 1720
                             Atlanta, Georgia 30363
                             Telephone: (404) 410-3150
                             robert.fisher@clydeco.us
                             jane.warring@clydeco.us

                             Counsel to Endurance American Specialty
                             Insurance Company

                        4
Case 20-51051-KBO   Doc 78    Filed 05/18/21    Page 5 of 6




                                -and-

                             Stacey S. Farrell (admitted pro hac vice)
                             Marlie McDonnell (admitted pro hac vice)
                             CLYDE & CO US LLP
                             271 17th Street NW, Suite 1720
                             Atlanta, Georgia 30363
                             Telephone: (404) 410-3150
                             stacey.farrell@clydeco.us
                             marlie.mcdonnell@clydeco.us

                             Counsel to Allianz Global Risks US Insurance
                             Company

                               -and-

                             Courtney E. Murphy (admitted pro hac vice)
                             Kyle M. Medley (admitted pro hac vice)
                             Adam S. Cohen (admitted pro hac vice)
                             HINSHAW & CULBERTSON LLP
                             800 Third Avenue, 13th Floor
                             New York, NY 10022
                             Telephone: (212) 471-6200
                             cmurphy@hinshawlaw.com

                             Counsel to Starr Surplus Lines Insurance
                             Company and Certain Underwriters at Lloyd's
                             of London subscribing to Policy No.
                             W27C0A190101, incorrectly sued as “Beazley-
                             Lloyd’s Syndicates 2623/623”

                               -and-

                             Richard G. Haddad (admitted pro hac vice)
                             OTTERBOURG, P.C.
                             230 Park Avenue
                             New York, NY 10169-0075
                             Telephone: (212) 661-9100
                             rhaddad@otterbourg.com

                             Michael Busenkell
                             GELLERT SCALI BUSENKELL                      &
                             BROWN, LLC
                             1201 N. Orange Street, Suite 300
                             Wilmington, DE 19801

                        5
Case 20-51051-KBO   Doc 78    Filed 05/18/21    Page 6 of 6




                             Telephone: (302) 425-5812
                             mbusenkell@gsbblaw.com

                             Counsel to Allied World National Assurance
                             Company

                               -and-

                             Matthew M. Burke (admitted pro hac vice)
                             ROBINS KAPLAN LLP
                             800 Boylston Street, Suite 2500
                             Boston, MA 02199
                             Telephone: (617) 859-2711
                             mburke@robinkaplan.com

                               -and-

                             Douglas R. Gooding (admitted pro hac vice)
                             Jonathan D. Marshall (admitted pro hac vice)
                             CHOATE, HALL & STEWART LLP
                             Two International Place
                             Boston, MA 02110
                             Telephone: (617) 248-5000
                             dgooding@choate.com
                             jmarshall@choate.com

                             Counsel to Liberty Mutual Fire Insurance
                             Company

                               -and-

                             Elizabeth Kniffen (admitted pro hac vice)
                             ZELLE LLP
                             500 Washington Avenue South, Suite 4000
                             Minneapolis, MN 55415
                             Telephone: (612) 359-4261
                             ekniffen@zelle.com

                             Counsel to QBE Specialty Insurance Company
                             and General Security Indemnity Company of
                             Arizona




                        6
